— In a CPLR article 78 proceeding to review a determination denying petitioner’s application for a special use permit, the appeal is from a judgment of the Supreme Court, Suffolk County (Underwood, J.), dated May 31, 1983, which dismissed the proceeding. 1 Judgment affirmed, with costs. 11 The subject premises is presently zoned in a residence A-9 district. This zoning, which prohibits the use sought by petitioners, was enacted while Special Term’s decision was pending. As respondents assert, the appeal must be decided upon the law as it now exists (Matter of Boardwalk & Seashore Corp. v Murdock, 286 NY 494, 498; Matter ofDengeles v Young, 3 AD2d 758; Matter of TownBd. v Plonski, 13 AD2d 704, affd 10 NY2d 1035). The judgment should therefore be affirmed. Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.